UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5155



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH H. HARRIS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cr-00163)


Submitted:   July 11, 2007                 Decided:   July 20, 2007


Before WILKINSON and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin, BLACKBURN, CONTE, SCHILLING & CLICK, P.C.,
Richmond, Virginia, for Appellant. Chuck Rosenberg, United States
Attorney, Elizabeth C. Wu, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Harris and Michael Pierce entered a Wachovia Bank

in Chesterfield County, Virginia on December 28, 2004.        Both were

armed and wearing masks and gloves.        Upon entering, Harris jumped

over the counter and demanded that the tellers give him U.S.

currency in large bills only with “no dye packs or funny money.”

Meanwhile, Pierce remained in the lobby controlling the crowd by

pointing a gun in the direction of bank employees and customers and

yelling for them to get on the floor.1         Harris took about $8400

from the teller’s drawer, and he and Pierce then fled the area on

foot to a wooded area adjacent to the bank.

           Harris was ultimately indicted on May 16, 2006 for one

count of bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d)

(2000).    On August 16, 2006, Harris pled guilty, without the

benefit of a plea agreement, to the sole count in the indictment.

Following Harris’ guilty plea, the United States Probation Office

prepared   Harris’   presentence    report.      The   probation   office

calculated Harris’ total offense level at 24 and his criminal

history at category VI based on Harris’ 30 criminal history points.

The guidelines recommended a sentencing range of 100-125 months’

imprisonment. Harris’ presentence report also noted that an upward

departure pursuant to United States Sentencing Guidelines § 4A1.3



     1
     According to the presentence report, Harris and Pierce both
pointed their weapons at employees and customers.

                                   - 2 -
might be appropriate in Harris’ case. According to the presentence

report, a number of Harris’ convictions were not included in his

criminal history score because they occurred outside the applicable

time   periods   under   U.S.S.G.     §    4A1.2(e),    and   one   of   Harris’

convictions was not included because the maximum number of one-

point convictions under U.S.S.G. § 4A1.1(c) had been exceeded.                If

all of Harris’ adult convictions had been included in his criminal

history score, Harris would have had an additional 48 criminal

history points for a total of 78 criminal history points.

            The Government filed a motion for upward departure,

alleging that Harris’ criminal history score underrepresented the

seriousness of Harris’ criminal history.           Harris filed a response

in opposition to the Government’s motion.              At Harris’ November 1,

2006    sentencing   hearing,   the       Government    argued   that    Harris,

although not technically a Career Offender, should be sentenced as

a Career Offender because Harris had been committing crimes his

entire life.     The district court agreed with the Government.              The

court determined that Harris’ criminal history placed him in a

criminal history category VI and that if Harris had been sentenced

as a Career Offender, his advisory guidelines range would have been

34.    The court then adjusted Harris’ guidelines range three points

from 34 to 31 for acceptance of responsibility and sentenced Harris

to 188 months’ imprisonment, which was within Harris’ adjusted

advisory guidelines range.      Harris timely noted an appeal.


                                    - 3 -
          On appeal, Harris raises three challenges to the district

court’s grant of the Government’s motion for an upward departure of

his sentence. First, Harris alleges that the district court abused

its discretion in granting the Government’s motion. Second, Harris

alleges that his sentence was substantively unreasonable.     Third,

Harris challenges the method the court used in determining his

upward departure.    For the reasons that follow, we affirm the

judgment of the district court.

          A decision by a district court to impose a departure

sentence under U.S.S.G. § 4A1.3 is reviewed for reasonableness.

See United States v. Dalton, 477 F.3d 195, 197 (4th Cir. 2007).

This reasonableness review involves both procedural and substantive

components. United States v. Moreland, 437 F.3d 424, 434 (4th Cir.

2006).   Following United States v. Booker, 543 U.S. 220 (2005), a

district court must engage in a multi-step process at sentencing.

Moreland, 437 F.3d at 432.   After making appropriate findings of

fact and determining the applicable guidelines range, the court

must determine whether a sentence within that range serves the

factors set forth in 18 U.S.C. § 3553(a) (West 2000 and Supp. 2007)

and if not, select a sentence that does serve those factors.     Id.

Prior to imposing a departure sentence, the district court must

first determine whether a departure is appropriate based on the

guidelines or relevant case law.   Id.   The district court also must

articulate the reasons for departing from the advisory guidelines


                               - 4 -
range.      Id.   Here, the district court’s decision to depart upward

from     Harris’     original     advisory    guidelines     range       was   both

procedurally and substantively reasonable.

              The district court specifically determined that, to serve

the factors in 18 U.S.C. § 3553(a), it was necessary to depart

upward and sentence Harris as though he were a Career Offender.

The court properly identified U.S.S.G. § 4A1.3 as an appropriate

basis on which to depart upward from Harris’ guidelines range.

According to U.S.S.G. § 4A1.3, a district court may depart upward

from   an    applicable     guidelines   range   if     “reliable    information

indicates that the criminal history category does not adequately

reflect the seriousness of the defendant’s past criminal conduct or

the likelihood that the defendant will commit other crimes.”

U.S.S.G. § 4A1.3.       This reliable information a district court may

use to depart upward includes prior convictions that fall outside

the time frame for calculating criminal history points if the prior

convictions are evidence of similar or serious dissimilar conduct.

U.S.S.G. § 4A1.2(e), comment (n.8).            As noted by the Government,

Harris’ original advisory guidelines range did not include criminal

history points for approximately forty of his prior convictions as

they     fell     outside   the   applicable     time    period     in    U.S.S.G.

§ 4A1.2(e).       Had these convictions been counted, Harris would have

had an additional forty-eight criminal history points.                     Despite

Harris’ argument to the contrary, a number of his prior convictions


                                      - 5 -
were similar in nature to his armed bank robbery conviction as the

prior offenses involved violence and theft. Harris had twenty-four

larceny convictions, seven misdemeanor assault convictions, and a

conviction for being an accessory after the fact to robbery.

Finally, the district court clearly articulated the basis and

reasons for imposing a departure sentence on Harris.         Accordingly,

Harris’ sentence was procedurally reasonable.

             Harris’   departure   sentence   was    also   substantively

reasonable.     Harris’ alleges that his sentence was substantively

unreasonable because of his poor health, limited vocational skills,

and because he is not likely to reoffend.           Harris committed his

first offense in 1970, while still a juvenile.         As the Government

points out, for every year since Harris was first tried as an adult

in 1973 until 2006, Harris was either incarcerated or committing a

new crime.    Moreover, his criminal behavior was often motivated by

drug addiction, and had escalated over time into an armed bank

robbery in which weapons were brandished at innocent bystanders.

Finally, as the district court noted, Harris’ criminal record

indicates that it is a near certainty that he will reoffend.

Accordingly, the court’s decision to depart upward from Harris’

original advisory guidelines range was substantively reasonable.

             Harris’ final argument on appeal is that the court

employed the wrong method in departing upward from his original

advisory guidelines range. According to Harris, the district court


                                   - 6 -
determined what guidelines range it believed would be appropriate

and then reasoned backward to rationalize the sentence.                                The

district court did recognize that, typically, it is appropriate in

granting an upward departure for a defendant in criminal history

category VI, to increase from offense level to offense level until

an appropriate guidelines range is found.                   Harris argues that if

the court had employed this approach his sentencing range would

have been 130-162 months.              The court, however, simply sentenced

Harris as though he were a Career Offender, which Harris contends

was erroneous.

            Harris’     final    claim    is    without      merit.         As   we   have

consistently recognized, an upward departure does not require the

sentencing    court    “to     move    only    one   level    or    to   explain       its

rejection at each and every intervening level.”                    Dalton, 477 F. 3d

at 199 (quoting United States v. Little, 61 F.3d 450, 454 (6th Cir.

1995)).    See United States v. Lawrence, 349 F.3d 724, 729 (4th Cir.

2003);    United     States    v.     Cash,    983   F.2d    558,     562    (4th      Cir.

1992)(stating that “once the district court determines that a

departure under U.S.S.G. § 4A1.3, p.s. is warranted and that the

defendant’s prior criminal conduct is of sufficient seriousness to

conclude that he should be treated as a career offender, the

district     court    may     depart    directly      to    the     guideline         range

applicable to career offenders similar to the defendant.”).




                                        - 7 -
           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 8 -